Citation Nr: 0934930	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-31 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1970 to 
February 1972, including service in the Republic of Vietnam 
from February 1971 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  That decision denied service 
connection for PTSD, among other claims.

The Veteran testified before the undersigned at a May 2009 RO 
(Travel Board) hearing.  A copy of that transcript has been 
associated with the claims file.


FINDING OF FACT

The Veteran engaged in combat and has a current diagnosis of 
PTSD attributed to combat.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability, namely PTSD, have been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2008).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995). The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences. Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998). 

With regard to the first element of service connection for 
PTSD, the Veteran was afforded a VA examination in November 
2006, at which time the examiner found that the Veteran did 
not meet the criteria for a diagnosis for PTSD.  In letters 
dated in April 2007 and March 2009, VA therapists and 
psychiatrists reported that the Veteran did meet the criteria 
for a diagnosis of PTSD.  The evidence is in at least 
equipoise on this point, and resolving reasonable doubt in 
his favor, the Board finds that a current diagnosis of PTSD 
is demonstrated.

There is also some conflicting evidence with regard to 
whether PTSD is medically attributable to in-service, versus 
post-service stressors.  The VA examiner noted that the 
Veteran appeared to attribute some of his symptoms to post-
service stressor experienced while working for a fire 
department.  The VA treatment providers, however, attributed 
the current PTSD to in-service combat stressors.  Again, the 
evidence is in relative equipoise.  Resolving reasonable 
doubt in his favor, the Board finds that the current 
diagnosis of PTSD is medically related to in-service 
stressors.

Efforts to obtain credible supporting evidence of the claimed 
stressors have been unsuccessful.  The Veteran, however, is 
claiming combat stressors and his treatment providers have 
attributed the diagnosis of PTSD to those stressors.  Thus, 
if the Veteran engaged in combat, credible supporting 
evidence would be unnecessary.

The service department has reported that the Veteran's 
service personnel records are largely unavailable.  The only 
personnel records in the claims folder consist of the 
certificate of discharge from service and various orders.  
These show that the Veteran served in Vietnam, but provide 
few other details.  

Destruction of service records creates a heightened duty on 
the part of VA to consider the applicability of the benefit 
of the doubt, to assist the claimant in developing the claim, 
and to explain its decision.  Cromer v. Nicholson, 19 Vet App 
215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

During his May 2009 hearing, the Veteran provided additional 
information regarding his purported in-service stressors.  He 
detailed an incident that occurred in approximately November 
1971 in which he witnessed the flaming remains of a bus 
containing at least one Vietnamese individual along part of a 
highway.  He described being involved in a firefight 
involving both small arms fire and helicopter which occurred 
somewhere between Long Bing and Rock City.  He reported that 
he was traveling at that time because he needed new glasses; 
an August 10, 1971 service treatment record confirms that he 
was to go to Long Bing to obtain new glasses.  He described 
an incident in which a civilian child was struck and killed 
by a heavy military vehicle in approximately Christmas 1970 
or January 1971.

The Veteran's testimony is consistent with the available 
record, and is deemed credible.  The testimony shows that he 
came under fire, and therefore qualifies as a combat Veteran.  
PTSD has been attributed to combat stressors; therefore, no 
credible supporting evidence is needed and the occurrence of 
the stressor is accepted.

Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for PTSD are met.


ORDER

Service connection for an acquired psychiatric disability, 
namely PTSD, is granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


